DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 10/5/2022. Claims 1-6, 8-14, 16-22 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]

Claim(s) 1-4, 6, 8, 11-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 10209866 B2) in view of Wanderer001 ("How to Navigate the Roku User Interface", published 8/25/2018).

Regarding claim 1, Johnston discloses: a device, comprising:
a processing system including a processor (fig.1A:120, col.4:55-col.5:20); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (fig.1A:102, 126-154), the operations comprising:
obtaining a request from a user equipment (fig.8BB, col.53:25);
identifying a first plurality of sources of a first plurality of content items responsive to the obtaining of the request (fig.8BB:834-1-834-4, col.53:25-45);
identifying a second plurality of sources included in the first plurality of sources based on a first identity of the user equipment, a second identity of a user of the user equipment, or a combination thereof (fig.8EE-GG, col.53:55-col.54:15: identifying media restrictions based on a user profile to display in search results, hence, identify of the user of the user equipment);
providing a first manifest to the user equipment, wherein the first manifest includes references to content items hosted by the second plurality of sources (fig.8EE), 
obtaining, from the user equipment and based on the providing of the first manifest to the user equipment, an indication of a selection of a second plurality of content items included in the content items hosted by the second plurality of sources (col.76:1-30: selection of item in figs.8A-8GG causing presentation of episodic content UI fig.12A, the UI of fig.12A showing the selected second plurality of content items, i.e., episodes of seasons of a series); and
providing a second manifest to the user equipment responsive to the obtaining of the indication of the selection of the second plurality of content items, wherein the second manifest identifies a location on a network where first data and second data associated with the second plurality of content items is stored (fig.12A shows visualization of second manifest, the manifest identifying the streaming locations of the data, see fig.12:1208, col.76:30-60 showing content providers, fig.12F-I showing streaming from provider source, hence identity of network location).
Johnston does not disclose: wherein the references of the first manifest include a first reference to a first version of a content item hosted by at least one source included in the second plurality of sources and a second reference to a second version of the content item hosted by the at least one source included in the second plurality of sources, wherein the first version of the content item is associated with a first resolution, wherein the second version of the content item is associated with a second resolution, and wherein the first resolution is different from the second resolution.
Roku discloses: wherein the references of the first manifest include a first reference to a first version of a content item hosted by at least one source included in the second plurality of sources (11:43: Amazon HD check-marked version, e.g.) and a second reference to a second version of the content item hosted by the at least one source included in the second plurality of sources (11:43 HBO GO check-marked non-HD source), wherein the first version of the content item is associated with a first resolution (11:43: HD), wherein the second version of the content item is associated with a second resolution (11:43: non-HD) , and wherein the first resolution is different from the second resolution (11:43, HD vs non-HD).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston by incorporating the multimedia searching interface of Roku. Both concern the art of digital content delivery, and the incorporation would have, according to Roku, enhanced a user’s browsing experience by showing all the places where a content item is available (11:43), including places where it is available for a free (11:43), hence, enhancing informativeness of the interface for the viewer.

Regarding claim 2, Johnston modified by Roku discloses the method of claim 1, as described above. Johnston modified by Roku further discloses: wherein the request includes a search query, and wherein the identifying of the first plurality of sources is based on a parameter included in the search query (Johnston fig.8BB, Roku 10:47: search for “Mark Hamill”).

Regarding claim 3, Johnston modified by Roku discloses the method of claim 2, as described above. Johnston modified by Roku further discloses: wherein the second plurality of content items includes a video (Johnston fig.8BB, Roku 11:43 shows videos), and wherein the parameter includes: an identification of an actor or an actress in the video (Roku 10:47: “Mark Hamill”), an identification of a character name in the video, an identification of an event that occurs in a plot of the video, a name or title associated with the video, or any combination thereof.

Regarding claim 4, Johnston modified by Roku discloses the method of claim 1, as described above. Johnston modified by Roku further discloses: wherein the identifying of the second plurality of sources included in the first plurality of sources based on the first identity of the user equipment, the second identity of a user of the user equipment, or the combination thereof, comprises identifying that the user equipment, the user, or a combination thereof, is authorized to access content items of the second plurality of sources (col.53:25-55: identify entitlement of content items, see col.32:1-16 for description of entitlement based on authorization, e.g., based on subscription or payment).

Regarding claim 6, Johnston modified by Roku discloses the method of claim 1, as described above. Johnston modified by Roku further discloses: identifying a preference of the user, wherein the identifying of the second plurality of sources is further based on the preference (Johnston col.53:55-col.54:15: age restrictions constitutes a user preference; see col. 51:40-55 describing media restrictions; Roku 11:43: channels that the user has, indicated by a checkmark, is an indication of preferred channels of the user).  

Regarding claim 8, Johnston modified by Roku discloses the method of claim 1, as described above. Johnston modified by Roku further discloses: wherein the first version of the content item is hosted by a first source included in the second plurality of sources and the second version of the content item is hosted by a second source included in the second plurality of sources that is different from the first source (Johnston fig.8BB: various difference sources / providers; Roku 11:43: different sources, e.g., HBO Go, Amazon, etc.).

Regarding claim 11, Johnston modified by Roku discloses the method of claim 1, as described above. Johnston modified by Roku further discloses: obtaining the first data and the second data (Johnston fig.12A shows various obtained data, e.g., representations, metadata, versions, etc.).

Regarding claim 12, Johnston modified by Roku discloses the method of claim 11, as described above. Johnston modified by Roku further discloses: providing, based on the obtaining of the first data and the second data, at least a portion of the first data and at least a portion of the second data to the user equipment responsive to the obtaining of the indication of the selection (Johnston fig. 12A).

Regarding claim 13, Johnston modified by Roku discloses the method of claim 11, as described above. Johnston modified by Roku further discloses: providing a portion of the second data to the user equipment (Johnston fig.12A: providing representations, metadata, versions, etc.); and
subsequent to the providing of the portion of the second data to the user equipment, commanding the user equipment to present a portion of a content item included in the second plurality of content items in accordance with the portion of the second data (figs.12F-I shows streaming of the content item subsequently, the streaming in accordance with the various selection of the second data as shown in figs. 12F-I).

Regarding claim 14, Johnston discloses: a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (fig.1A:102, col.6:50-60), the operations comprising:
obtaining a first manifest that identifies a plurality of videos, wherein a first version of a first video included in the plurality of videos is hosted by at least a first server with a first version, a second video included in the plurality of videos is hosted by a second server that is different from the first server, and a second version of the first video is hosted by a third server with a second version that is different from the first version (fig.12A, fig.12K, col.76:1-30 shows various representations of versions of episodes, including a first version hosted by a first server / provider (fig.12K: leftmost video, version A, provider 3), a second video hosted by a second server provider (fig.12K rightmost video, provider 4), and a second version of the first video hosted by a third provider (fig.12K middle video, version B, provider 2), see fig.12K disclosing an interface for choosing between different versions, see col.76:45-55: describing different versions extended cut, standard cut, directors cut, etc.);
transmitting a first indication of a first selection of the first video and the second video (fig.12A: selection of S2:E1 causing display of interface of fig. 12K showing selection of selection of first and second video);
subsequent to the transmitting of the first indication of the first selection of the first video and the second video, obtaining a second manifest that identifies on a network:
a first location of the first server, a second location of the third server, or a combination thereof (fig.12K-N: obtaining manifest displaying selectable option to play first video associated with first server, second version associated with third server, hence, the manifest containing the network locations of the respective videos so as to facilitate playback, see fig.12N-V), and
a third location of the second server (fig.12K: obtaining manifest containing selectable location of second server); and
obtaining first data associated with the first video and second data associated with the second video from locations identified by the second manifest (fig.12N-V: obtaining data associated with videos to facilitate playback based on network locations).
Johnston does not disclose: wherein the version corresponds to a different resolution. However, Roku discloses the display of different resolution versions (11:43: HD versus non-HD sources).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston by incorporating the support for different resolution versions of Roku. Both concern the art of digital content delivery, and the incorporation would have, according to Roku, provide quick information to the user as to whether an episode is available in HD or not (11:43), provide support for the different versions supported by popular streaming platforms, e.g., HBO Go, Amazon, etc. (11:43).

Regarding claim 16, Johnston modified by Roku discloses the method of claim 14, as described above. Johnston modified by Roku further discloses: the obtaining of the first manifest is based on a power supply of the processing system being turned on (Johnston fig.1A:162: initiation of operating system, user profiler, applications, etc. based on power system activating;  Roku: 11:43: presentation of the first manifest is based on basic networking, accessing of user profile, initiation, etc. associated with powering on of the Roku device).

Regarding claim 17, Johnston modified by Roku discloses the method of claim 14, as described above. Johnston modified by Roku further discloses: subsequent to the obtaining of the first data, processing the first data to facilitate a rendering of first images of the first video on a display device of the processing system (fig.12N-V shows playback of first video); and
subsequent to the obtaining of the second data, processing the second data to facilitate a rendering of second images of the second video on the display device (fig.12N-V shows playback of second video).

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 10209866 B2) in view of Wanderer001 ("How to Navigate the Roku User Interface", published 8/25/2018) in view of Salgar 598 (US 20170364598 A1).

Regarding claim 5, Johnston modified by Roku discloses the method of claim 1, as described above. Johnston modified by Roku does not disclose the limitations of claim 5. Salgar discloses: identifying a capability of the user equipment, wherein the identifying of the second plurality of sources is further based on the identifying of the capability of the user equipment (fig.5: 510, 0076, 0042: providing a ranking and selection of content items based on equipment capability (app installation), capability of device to present content item).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston modified by Roku by incorporating the ranking and presentation technique of Salgar . Both concern the art of digital content delivery and aggregation of streaming services, and the incorporation would have improved the relevance of provided service providers (0003) by, according to Salgar, providing a ranking of service providers (0079), providing more relevant services (0042).

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 10209866 B2) in view of Wanderer001 ("How to Navigate the Roku User Interface", published 8/25/2018) in view of Hasek 314 (US 20070204314 A1).

Regarding claim 9, Johnston modified by Roku discloses the method of claim 1, as described above. Johnston modified by Roku does not disclose the limitations of claim 9. Hasek discloses: wherein the first version of the content item is hosted by a same source as the second version of the content item (0129, fig.2: matching CPE (consumer premises equipment, i.e., end-user device) with the variants of a video and sending a listing of each variant to the user device, hence, combination with Roku yielding presentation of multiple versions from each provider).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston modified by Roku by incorporating the multiple version delivery of Hasek . Both concern the art of digital content delivery, and the incorporation would have improved the quality of the content delivered for user selection by, according to Hasek, make dynamic use of client capabilities so as to customize content (0043-44, 0129).

Claim(s) 18-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 10209866 B2) in view of Wanderer001 ("How to Navigate the Roku User Interface", published 8/25/2018) in view of Tirpak (US 20160192017 A1).

Regarding claim 18, Johnston discloses: a method, comprising:
determining, by a processing system including a processor (fig.1A:120, col.4:55-col.5:20), that a communication device is authorized to access (fig.12A-B:1206, col.76:55-col.7:20: system tracking of entitlements, see also col.32:1-16 for description of entitlement based on authorization, e.g., based on subscription or payment) a first content item hosted by a first service provider and a second content item hosted by a second service provider, wherein the second service provider is different from the first service provider (fig.12A shows various content items hosted by content providers 1-4 (1208), e.g., S1:E2 hosted by 1, S1:E3 hosted by 2);
transmitting, by the processing system and to the communication device, a first identification of the first content item and a second identification of the second content item (fig.12: S1:E1, S1:E2), wherein the first identification of the first content item includes an indication that the first content item is available in at least two versions that differ from one another (fig.12: S1:E1 version A and B, see col..76:45-60 describing version such as standard cut, director’s cut, etc.), and wherein the transmitting causes the communication device to present the first identification of the first content item and the second identification of the second content item as if they originated from a same service provider (fig.12 shows unified, aggregate presentation of content items, see col.76:col.5:15, hence, as they were from one service provider, see also col.76:35-40 describing omission of source indicators 1-4 fig.12A-B: 1208);
receiving, by the processing system, selections of the first content item and the second content item from the communication device (fig.12A, D, F show playback interfaces corresponding to selections of the first and second content items); and
responsive to the receiving of the selection, providing, by the processing system and to the communication device, a first indication of at least a first address associated with the first service provider and a second indication of a second address associated with the second service provider to cause the communication device to present the first content item and the second content item (figs.12A, D, F: presentation for playback constitutes accessing service provider server via network, hence, providing the device with indications of first and second address to cause presentation).
Johnston does not disclose: wherein the versions are resolutions, wherein the selections is a selection.
Roku discloses the display of different resolution versions (11:43: HD versus non-HD sources).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston by incorporating the support for different resolution versions of Roku. Both concern the art of digital content delivery, and the incorporation would have, according to Roku, provide quick information to the user as to whether an episode is available in HD or not (11:43), provide support for the different versions supported by popular streaming platforms, e.g., HBO Go, Amazon, etc. (11:43).
Johnston modified by Roku does not disclose the remaining limitations. Tirpak discloses: wherein the selections is a selection (fig.3, 0024 discloses a “Watch Now” button that causes continuous streaming of episodes, hence constituting a selection of the plurality of episodes in an video series presentation interface).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston modified by Roku by incorporating the support for continuous viewing of Tirpak. Both concern the art of digital content delivery, and the incorporation would have, according to Tirpak, increased the ease of for “binge watching” (0024), i.e., so as to satisfy a popular user demand (0004).

Regarding claim 19, Johnston modified by Roku modified by Tirpak discloses the method of claim 18, as described above. Johnston modified by Roku modified by Tirpak further discloses: wherein the first content item comprises a video, and wherein the second content item comprises: an image, text, a document, a musical track, a message, or any combination thereof (Johnston fig.12A-F: first content item constitutes a video episode of a show, while second content item comprises a series of images from the show).

Regarding claim 23, Johnston modified by Roku modified by Tirpak discloses the method of claim 18, as described above. Johnston modified by Roku modified by Tirpak further discloses: wherein the first content item is a first episode in a series and the second content item is a second episode within the series (fig.12A: S1:E1, S2:E2), and wherein the selection causes the first episode and the second episode to be presented back-to-back relative to one another (Tirpak 0024: “binge watching” constitutes a form of back-to-back viewing of episodic video content).

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 10209866 B2) in view of Wanderer001 ("How to Navigate the Roku User Interface", published 8/25/2018) in view of Tirpak (US 20160192017 A1) in view of Higgs 923 (US 20160182923 A1).

Regarding claim 20, Johnston modified by Roku modified by Tirpak discloses the method of claim 18, as described above. Johnston modified by Roku modified by Tirpak further discloses: identifying a user of the communication device (col.76:55-col.77:20: the user is identified to access user-specific settings for entitlements, e.g., subscriptions, prior purchases);
accessing a user profile based on the identifying of the user (col.76:55-col.77:20).
Johnston modified by Roku does not disclose the remaining limitations.
Higgs discloses: identifying a user of the communication device (0077: identifying a user based on subscriber profile);
accessing a user profile based on the identifying of the user (0077: accessing demographics profile);
identifying a first advertisement based on the accessing of the user profile; identifying a second advertisement based on the accessing of the user profile (fig.4:73-74, 77: returning targeted ads based on profile);
providing, by the processing system and to the communication device, a third indication of a third address associated with the first advertisement (fig.5, fig.10, 0101, 0117-118: sending manifest to terminal, including source addresses) to cause the communication device to present the first advertisement between a first presentation of a first portion of the first content item and a second presentation of a second portion of the first content item (fig.9 shows timing information of ad, causing presentation between program parts); and
providing, by the processing system and to the communication device, a fourth indication of a fourth address associated with the second advertisement (fig.5, fig.10, 0101, 0117-118) to cause the communication device to present the second advertisement (fig.9) between the second presentation and a third presentation of the second content item (fig.9: since a user will play multiple content items including a second content item, any presentation of ads after a second presentation, e.g., at a later time such as fig.9:159, i.e., beyond program part 2 or part 3, constitutes the claimed timing).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston and Roku by incorporating the ad delivery technique of Higgs. Both concern the art of digital content delivery, and the incorporation would have, according to Higgs, improved the ad delivery relevance and improved the delivery of interstitial ads to newer devices by allowing replacement of personalized relevant ads during broadcasts (0013-14, 0016-17).

Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 10209866 B2) in view of Wanderer001 ("How to Navigate the Roku User Interface", published 8/25/2018) in view of Tirpak (US 20160192017 A1) in view of Archibong (US 20140068692 A1).

Regarding claim 21, Johnston modified by Roku modified by Tirpak discloses the method of claim 18, as described above. Johnston modified by Roku further discloses: wherein the transmitting of the first identification of the first content item and the second identification of the second content item is based on a user profile associated with a user of the communication device (figs.12A-B: transmission based user entitlement profile), wherein the user profile includes: an identification of content items requested by the communication device (Johnstoncol.32:1-16 for description of entitlement based on authorization, e.g., based on subscription or payment, hence, identified content items requested, i.e., subscribed, purchased, etc. by the user), content items recorded by the communication device (Roku 8:41 shows a watchlist and movie library of saved or content items recorded into the profile by the communication device), content items presented by the communication device (Johnston fig.12: “Smart Play”, col.76:20-30: tracking prior episodes so as to resume playing, hence, tracking previous episodes presented as part of a user profile), browsing activity (Roku 10:47: search history constitutes browsing activity), purchase decisions (Johnston col.32:1-16; Roku 5:15: tracking purchase decisions so as to enable presentation on purchase), an identification of communication sessions that the user has engaged in (Roku 6:16 shows a communication session with the Roku app to add a new movie to the user feed, the subsequent access to the user feed showing the newly followed entry, hence, tracking this communication session request by the user), applications executed by or available on the communication device (Johnston fig.12O shows tracking of installed applications so as to prompt user when a required app is unavailable).
Johnston modified by Roku does not disclose: wherein the user profile includes: demographic information, social media activities, contacts of the user, and a calendar of the user.
Archibong discloses: wherein the user profile includes: demographic information (0161: demographic information is used to show targeted ads), social media activities (fig.12, 0142: tracking social media content for presentation), contacts of the user (fig.11, 0127-131: determining user friend contacts in order to display social message 1140), and a calendar of the user (0140: tracking calendar to display reminders).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston modified by Roku modified by Tirpak by incorporating the social media profile technique of Archibong. Both concern the art of digital content delivery, and the incorporation would have, according to Archibong, enhanced a user’s viewing experience by allowing social media overlays (0006-7).

Claim(s) 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 10209866 B2) in view of Wanderer001 ("How to Navigate the Roku User Interface", published 8/25/2018) in view of Tirpak (US 20160192017 A1) in view of Hasek 314 (US 20070204314 A1) in view of Cieslak (US 11317129 B1).

Regarding claim 22, Johnston modified by Roku modified by Tirpak discloses the method of claim 18, as described above. Johnston modified by Roku modified by Tirpak does not disclose the limitations of claim 22. Hasek discloses: identifying, by the processing system, a network load (0132: identifying network load), an available bandwidth (0129: determining bandwidth requirements), a processing resource capacity (fig.2, 0122-123: identifying processing and memory capabilities); and
selecting, by the processing system, a format based on the identifying (fig.2:204-206, 0126, 0139, with the combination with Roku yielding application to HD and non-HD formats, hence, differing resolutions), wherein the at least a first address includes the first address and a third address, and wherein the first address is associated with the first format and the third address is associated with a second format of the at least two format (0139: receiving of a listing of programs, hence, a plurality of programs of varying formats, the combination with Roku yielding application to different resolutions).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston modified by Roku by incorporating the capability-based content delivery technique of Hasek. Both concern the art of digital content delivery, and the incorporation would have improved the quality of the content delivered for user selection by, according to Hasek, make dynamic use of client capabilities so as to customize content (0043-44, 0129).
Johnston modified by Roku modified by Tirpak modified by Hasek does not disclose: identifying a battery level of the communication device.
However, Cieslak discloses: identifying a battery level of the communication device (co..8:33, 47, 61: determining content items based on battery level).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Johnston modified by Roku modified by Tirpak modified by Hasek by the device capability technique of Cieslak including battery level. Both concern the art of digital content delivery, and the incorporation would have, according to Cieslak, improve user experience by providing the beset version of a content item while accounting for factors that affect device performance such as battery level (col.1:5-15, col.2:1-40).

Response to Arguments
In the remarks, Applicant argued:
I. Regarding representative claim 1, the art of record and Roku in particular is silent regarding a selection of a plurality of content items including a first selection of a first and second video.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.
II. Regarding claim 18, the art of record does not disclose the limitations directed to a second service provider different from a first service provider, the presentation as if they originated from the same service provider.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kane (US 8584165 B1) provides an GUI for aggregating and recommending media content items based on user profile, see fig.2A-B, 3A-B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner, Art Unit 2143)]